DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-3, 6-16, 19-27, 40, and 55-56 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-3, 6-16, 19-27, 40, and 55-56 are allowed for the reasons as set forth in Applicant’s response dated 3/15/2021, page 12 – page 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2019/0327732) Yoon teaches Prose communication wherein a total of 5 carriers are  allowed for the UE, an indicator distinguishing between each carrier may have the size of 3 bits (i.e., ceil(log 2(5)) = 3, here, ceil(x) is the minimum integer which is greater than or equal to x).  The indicator may indicate which of the 5 carrier should be used for scheduling assignment transmission (0099).
	---(2020/0396717) Luo et al teaches sidelink operation wherein, in certain embodiments, a total of N carriers may be available (N being an integer greater than or 
	---(2020/0322910) Zhang et al teaches Prose communication wherein the UE determines the carrier set G by its own pre-configuration information, specific rules or the received configuration information transmitted by a base station.  For example, the carrier set G may consist of multiple carriers available for sidelink communication which belong to a same frequency band.  The number of carriers in the carrier set G is not greater than the total number of carriers available for sidelink communication which are configured by the base station or pre-configured by the UE (0106).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646